— Motion to dismiss appeal denied upon condition that appellant perfect the appeal for the May term (for which term the ease is set down) and be ready for argument when reached, provided the attorney for respondent, within five days from service of a copy of the order entered herein, file the papers upon which the appeal may be perfected. Should respondent’s attorney fail to file the papers as herein provided, the motion is denied without condition. Present — Lazansky, P. J., Rich, Kapper, Hagarty and Seudder, JJ.